DETAILED ACTION
Status of Claims:
Claims 16-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/956,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16:
	The claims of the copending application disclose the method for reducing the amount of organic compounds in wastewater (nitrobenzene etc.) (see claim 17), comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (see claim 18), (b) contacting said hypersaline wastewater with a halophilic microorganism (contacting with Haloferax mediterranei) (see claim 17), and (c) reducing the amount of organic compounds nd paragraph) 
Regarding Claim 17:
	The claims of the copending application disclose the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism such as Haloferax mediterranei (see claim 17).
Regarding Claim 23:
	The claims of the copending application disclose the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced (see claim 17), and/or wherein the amount of total organic carbon (TOC) is reduced, in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19, 23-25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11/247,925. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16:
	The claims of the patent disclose the method for reducing the amount of organic compounds (aniline) in wastewater (see claim 1), comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (8%) (see claim 2), (b) contacting said hypersaline wastewater with a halophilic microorganism (halophilic microbial stain) (see claim 1), and (c) reducing the amount of organic compounds by said halophilic microorganism in the presence of at least one substrate which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism (see claim 6). The claims do not explicitly teach that the reduction of the amount of organic components is carried out as a continuous process in bioreactor. However, given the finite number of predictable solutions (continuous or batch) one skilled in the art would have found it obvious through routine experimentation to try a continuous process. 
Regarding Claim 17:
	The claims of the patent disclose the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism (able to survive in concentrations greater than 8% w/v therefore they are extremely halophilic) such as Haloferax mediterranei.
Regarding Claim 19:
	The claims of the patent disclose the method of claim 16, wherein the bioreactor is connected with a cell separation device which continuously separates the cells of the halophilic 
Regarding Claim 23:
	The claims of the patent disclose the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced, and/or wherein the amount of total organic carbon (TOC) is reduced (aniline is reduced therefore TCO is reduced) (see claim 1), in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%.
Regarding Claim 24:
	The claims of the patent disclose the method of claim 16, wherein the treated wastewater is concentrated after separation of the cells from the wastewater (see claim 12), and wherein the continuous process further comprises subjecting the treated wastewater or the concentrated treated wastewater to sodium chloride electrolysis (see claim 13), thereby producing chlorine and sodium hydroxide and optionally hydrogen, in particular wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride, in particular membrane electrolysis using oxygen consuming electrodes and diaphragm cell electrolysis of sodium chloride.
Regarding Claim 25:

Regarding Claim 30:
	The claims of the patent disclose the purification system comprising a bioreactor comprising a hypersaline wastewater and cells of at least one halophilic microorganism (see claim 1), said bioreactor being connected to a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater, wherein said cell retention device is connected to a device allowing for sodium chloride electrolysis of the treated wastewater (see claim 12).

Claim Objections
Claim 27 is objected to because of the following informalities:  The claim states “at least 1000 l hypersaline wastewater. The “l” is interpreted as liters, however for clarity “liters” should be written out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16:
	The claim states “providing or obtaining a wastewater…” It is not clear if “obtaining” is being used as a synonym for “providing” or if the claim is using “obtaining” to include process steps that would result in a wastewater with at least 6% NaCl.
	The claim states “reducing the amount of organic compounds by said halophilic microorganism.” There is insufficient antecedent basis for the term “the amount organic compounds” for the purposes of examination it will be interpreted at the wastewater contains organic compounds. The phase “by said halophilic microorganism” renders the  claim indefinite because it is not clear what the word “by” is being used to indicate. Specifically, it is not clear if “by” means near the halophilic microorganism, with the halophilic microorganisms, or if the organic compounds are made by the halophilic microorganisms. For the purposes of examination, the claim will be interpreted as requiring the halophilic microorganisms to reduce the amount of organic compounds in the wastewater.

Regarding Claim 17:	
	The claim uses the phrase “extremely halophilic” the term “extremely” enders the claim indefinite because it is not clear what microorganism would be considered “extremely 

Regarding Claims 17-19, 23 and 24:
	The claims use the phrases “in particular” and “such as” these phrases render the claims indefinite because it is not clear if the limitations that follow are required by the claim or not. For the purposes of examination limitations following “in particular” and “such as” will be considered optional.

Regarding Claim 21:
	The claim states “wherein the continuous process if controlled by the following parameters…” It is not clear if the claim is requiring a step of controlling the process by changing the concentration of at least one substrate, recirculation rate, and dilution rate or merely listing parameters that inherently affect the process. As no steps are indicated the claim will be interpreted as listing parameters that control the process. 

Regarding Claim 24:
	The claim states “the treated wastewater is concentrated after separation of the cells from the wastewater.” However, there is no separation of cells step claimed. It is therefore not clear if the claim is requiring a step of separating the cells or only requires concentrating if there is a cell separation step.  

	Additionally, there is insufficient antecedent basis for the term “the treated wastewater.”

Regarding Claim 25:
	The claim refers to “a device allowing for sodium chloride electrolysis of the treated wastewater.” The phrase “allowing for” renders the claim indefinite because it is not clear what structural features are required to “allow for” electrolysis.  
	The claim only refers to “the treated wastewater” and not the “concentrated treated wastewater” of claim 24. It is therefore not clear if the concentration step is excluded from claim 25 since the treated wastewater, not the concentrated treated wastewater is required to be allowed for electrolysis. 

Regarding Claims 26 and 28:
	 Claim 26 states a “bioreactor… wherein the biomass concentration of the cells of Haloferax mediterranei in the wastewater is at least 10 g/l.” This limitation renders the claims indefinite because it is not clear if it is a structural feature of the bioreactor or not. The biomass concentration is dependent on the operation of the bioreactor and is not a set value. For the 
	Claim 28 states “the biomass concentration is at least 20 g/l” this limitation is indefinite for the same reasons as claim 26. Additionally, it is not clear if the biomass is limited to the Haloferax mediterranei or all biomass in the bioreactor.

Regarding Claim 29:
	The claim states “a cell retention device which allows for continuously separating the cells…” The phrase “allows for” renders the claim indefinite because it is not clear what structure is required to “allow for” continuously separating. Specifically, it is not clear if the device is configured for continuously separating or if the device is only required to have a structure that would not prevent separation, such as any tank that would allow for the use of a membrane.

Regarding Claim 30:
	The refers to “a cell retention device which allows for continuously separating” and a device allowing for sodium chloride electrolysis.” The phrase “allows for” and “allowing for” are indefinite for the same reasons indicated above.

The remaining claims are indefinite as they depend from indefinite claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is directed to the method of claim 16, however no additional method steps are provided. Therefore, the claim does not further limit the subject matter of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 20-24, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herwig et al (WO 2013/124375, cited in IDS).

Regarding Claim 16:
	Herwig teaches the method for reducing the amount of organic compounds in wastewater, comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (25%) (see pg. 4, 4th paragraph), (b) contacting said hypersaline wastewater with a halophilic microorganism (see pg. 5, 1st paragraph, pg. 3, 2nd paragraph), and (c) reducing the amount of organic compounds by said halophilic microorganism (see pg. 3, 2nd paragraph) in the presence of at least one substrate (defined medium) (see pg. 6, 2nd paragraph) which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism, wherein the reduction of the amount of organic components is carried out as a continuous process in bioreactor (see pg. 7, 3rd paragraph).

Regarding Claim 17:
	Herwig teaches the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism such as Haloferax mediterranei (see pg. 5, 1st paragraph).


	Herwig teaches the method of claim 16, wherein total organic content of the hypersaline wastewater obtained or provided in step a) is lower than 400 mg/l (less than 10ppm) (see pg. 5, 3rd paragraph).

Regarding Claim 21:
	Herwig teaches the method of claim 16, wherein the continuous process is controlled by the following parameters (i) concentration of the at least one substrate, (ii) recirculation rate R and (iii) dilution rate D. These parameters inherently control the continuous process as they are part of the continuous process.

Regarding Claim 22:
	Herwig teaches the method of claim 16, wherein " the recirculation rate R is 0.8 to 0.99, and/or " the dilution rate D is equal to or larger than 0.05 h-1, and/or " the continuous process is carried out under conditions which allow for a growth rate p of the halophilic microorganism of larger than 0.008 h-1 (see pg. 7 2nd paragraph).

Regarding Claim 23:
	Herwig teaches the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced, and/or wherein the amount of total organic carbon (TOC) is reduced (reduction of TOC) (see pg. 3, 2nd 

Regarding Claim 24:
	Herwig teaches the method of claim 16, wherein the treated wastewater is concentrated after separation of the cells from the wastewater (there is no separation therefore concentration is not required), and wherein the continuous process further comprises subjecting the treated wastewater or the concentrated treated wastewater to sodium chloride electrolysis (process is done before electrolysis) (see pg. 10, 3rd paragraph), thereby producing chlorine and sodium hydroxide and optionally hydrogen, in particular wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride, in particular membrane electrolysis using oxygen consuming electrodes and diaphragm cell electrolysis of sodium chloride.

Regarding Claim 26:
	Herwig teaches the bioreactor (non-corrosive bioreactor) (see pg. 7, 3rd paragraph) comprising a hypersaline wastewater and at least one substrate (defined medium) (see pg. 6, 2nd paragraph) which allows for the growth of cells of Haloferax mediterranei (see pg. 5, 1st paragraph), wherein the biomass concentration of the cells of Haloferax mediterranei in the wastewater is a least 10 g/1. Herwig does not disclose the biomass concentration in the wastewater. However, the biomass concentration is interpreted as a method limitation and therefore only adds patentable weight to the extent that the prior art must be capable of the nd paragraph) the bioreactor would be capable of a biomass concentration of at least 10 g/l.

Regarding Claim 28:
Herwig teaches the bioreactor of claim 12, wherein the biomass concentration in the bioreactor is at least 20 g/l. Herwig does not disclose the biomass concentration in the wastewater. However, the biomass concentration is interpreted as a method limitation and therefore only adds patentable weight to the extent that the prior art must be capable of the same method. In the instant case as the cells grow (see pg. 6, 2nd paragraph) the bioreactor would be capable of a biomass concentration of at least 20 g/l.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS).

Regarding Claim 27:
	Herwig teaches the bioreactor of claim 26.
	Herwig is silent as to the volume of the wastewater. However, it would have been obvious to one skilled in the art to use 1000 liters of wastewater because it is a mere change in size and the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237
(CCPA 1955), MPEP § 2144.04).

Claims 18, 19, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) as applied to claim 16 and 24 above, and further in Lorantfy et al, the article “Investigation of physiological limits and conditions for robust bioprocessing of an extreme halophilic archaeon using external cell retention system”.

Regarding Claim 18:
	Herwig teaches the method of claim 16.
	Herwig does not teach that the biomass concentration is at least 10 g/l in the bioreactor.
	Lorantfy teaches controlling the biomass concentration in a bioreactor with an external cell retention system (see abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art to  increase the biomass concentration in Herwig, as disclosed by Lorantfy in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). It would have further been obvious to one skilled in the art to  increase the biomass concentration to at least 10 g/l because, through routine experimentation one skilled in the art would have been able to optimize the productivity of the bioprocess (see Lorantfy, Abstract). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).


	Herwig teaches the method of claim 16.
	Herwig does not disclose a cell separation device which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater. 
	Lorantfy teaches a bioreactor connected with a cell separation device (MF module) which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater (cell free harvest) (see pg. 142, fig. 1, abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 25:
	Herwig teaches the method of claim 24, wherein the bioreactor is connected to a device allowing for sodium chloride electrolysis of the treated wastewater (there is electrolysis after the TOC removal therefore it is connected to a device that allows for electrolysis) (see pg. 10, 3rd paragraph).
	Herwig does not teach that the connection is via a cell separator. 
	Lorantfy teaches a cell separator (MF module) before the treated water discharge stream (cell free harvest) (see pg. 142, fig. 1, abstract). 


Regarding Claim 29:
	Herwig teaches the bioreactor of claim 26.
	Herwig does not disclose a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater. 
	Lorantfy teaches disclose a cell retention device (MF module) which allows for continuously separating the cells from the wastewater to obtain a filtrate (cell free harvest) of treated wastewater (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell retention device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) in view of Lorantfy et al, the article “Investigation of .

Regarding Claim 30:
	Herwig teaches the purification system comprising a bioreactor comprising a hypersaline wastewater and cells of at least one halophilic microorganism, said bioreactor being connected to a device allowing for sodium chloride electrolysis of the treated wastewater.
	Herwig does not disclose a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater, wherein said cell retention device is connected to the sodium chloride electrolysis device.
	Lorantfy teaches disclose a cell retention device (MF module) which allows for continuously separating the cells from the wastewater to obtain a filtrate (cell free harvest) of treated wastewater (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell retention device of Lorantfy between the bioreactor and electrolysis device of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmadun et al (US 2011/0180475). Ahmadun teaches a bioreactor and method for reducing organics in hypersaline wastewater and a cell separation/retention device connected to the bioreactor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/8/2022